61 N.Y.2d 659 (1983)
In the Matter of New York Veteran Police Association, Respondent,
v.
New York City Police Department Article I Pension Fund et al., Appellants.
Court of Appeals of the State of New York.
Argued December 12, 1983.
Decided December 20, 1983.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Fay Leoussis and Michael Gage of counsel), for appellants.
John G. Marks for respondent.
Richard Hartman and Raymond E. Kerno for Patrolmen's Benevolent Association of the City of New York, Inc., amicus curiae.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur in memorandum.
*660MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the petition dismissed.
Petitioner is a not-for-profit corporation, organized under the laws of the State of New York, whose primary purpose is to provide its members, retired police officers, with services and information concerning pensions and other matters. It seeks in this article 78 proceeding brought pursuant to section 89 (subd 4, par [b]) of the Public Officers Law, the Freedom of Information Law, to obtain access to the names and addresses of all retirees of the New York City Police Department currently receiving pensions and annuities.
*661Special Term denied the application and dismissed the petition. The Appellate Division reversed Special Term and granted the requested relief. While the appeal to this court was pending, section 89 of the Public Officers Law was amended by adding a new subdivision 7 (L 1983, ch 783). The new statute provides that nothing in the Freedom of Information Law shall require the disclosure of the home address "of an officer or employee, former officer or employee, or of a retiree of a public employees' retirement system" or the name or address of the beneficiary of such system or of an application for appointment to public employment. The act became law June 30, 1983. Its provisions provide that it was to take effect immediately and to apply to any request for information for which there had been no final determination on the effective date, "including judicial review."
The provisions of the amendment apply to this proceeding which was pending before the court at the time it became effective and foreclose relief to petitioner.
Order reversed, etc.